Title: Advertisement, 28 August 1754
From: Washington, George
To: 



Alexandria, August 28, 1754

Whereas a great many false Reports have been raised, by Deserters from the Virginia Regiment, that they were discharged from said Regiment, had Leave to be absent for a Time, or that the Regiment was entirely broke: By which feign’d Stories, they have been allowed to pass free and unmolested. This is, therefore, to give Notice, that all Soldiers who are found two Miles distant from the Camp or Quarters, without a Furlough or Discharge signed by me, or the Commanding Officer for the Time being, may be deem’d and taken for Deserters. And for Encouragement of taking up and securing such, a Reward of One Pistole shall be given for any Deserter so taken and brought to the Quarters, if within ten Miles of the Place; and Two Pistoles, if taken at a greater Distance.

George Washington

